Copano Energy January Investor PresentationNASDAQ: CPNO January 26, 2010 Copano Energy 2 Disclaimer Statements made by representatives of Copano Energy, L.L.C. (“Copano”) during thispresentation will include “forward-looking statements,” as defined in the federal securities laws.All statements that address activities, events or developments that Copano expects, believes oranticipates will or may occur in the future are forward-looking statements. Underlying theseforward-looking statements are certain assumptions made by Copano’s management based ontheir experience and perception of historical trends, current conditions, expected futuredevelopments and other factors management believes are appropriate under the circumstances. Whether actual results and developments in the future will conform to Copano’s expectations issubject to a number of risks and uncertainties, many of which are beyond Copano’s control.Ifone or more of these risks or uncertainties materializes, or if underlying assumptions proveincorrect, then Copano’s actual results may differ materially from those implied or expressed byforward-looking statements made during this presentation. These risks and uncertainties includethe volatility of prices and market demand for natural gas and natural gas liquids; Copano’s abilityto complete any pending acquisitions and integrate any acquired assets or operations; Copano’sability to continue to obtain new sources of natural gas supply; the ability of key producers tocontinue to drill and successfully complete and attach new natural gas supplies; Copano’s abilityto retain key customers; the availability of local, intrastate and interstate transportation systemsand other facilities to transport natural gas and natural gas liquids; Copano’s ability to accesssources of liquidity when needed and to obtain additional financing, if necessary, on acceptableterms; the effectiveness of Copano’s hedging program; unanticipated environmental or otherliability; general economic conditions; the effects of government regulations and policies; andother financial, operational and legal risks and uncertainties detailed from time to time in the RiskFactors sections of Copano’s annual and quarterly reports filed with the Securities and ExchangeCommission. Copano undertakes no obligation to update any forward-looking statements, whether as a resultof new information or future events. Copano Energy 3 Introduction to Copano •Founded in 1992 as an independent midstream company •Serves natural gas producers in three producing areas Texas South Texas and North Texas Oklahoma Central and Eastern Oklahoma Rocky Mountains Wyoming’s Powder River Basin Copano Energy 4 Key Metrics •Service throughput volumes approximate 2 Bcf per day of naturalgas(1) •Approximately 6,700 miles of active pipelines •7 natural gas processing plants with over 1 Bcf/d of combinedprocessing capacity •Equity market cap: $1.5 billion(2) •Enterprise value: $2.3 billion(2) (1)Based on 3Q09 results.Includes unconsolidated affiliates. (2)As of January 21, 2010. Copano Energy 5 Copano’s LLC Structure Characteristic Typical MLP Copano Energy TypicalCorporation Non-TaxableEntity Tax Shield onDistributions Tax Reporting General Partner IncentiveDistribution Rights Voting Rights Schedule K-1 Schedule K-1 Form Copano Energy 6 Agenda ThroughputVolume Outlook CommodityPrices andMarginSensitivities Capital andLiquidity Distribution Policyand Outlook Copano Energy •Total service throughput volumes decreased 3% from 2Q09 to 3Q09 •Processed volumes decreased 2% from 2Q09 to 3Q09 Total Volume Trends Note: Includes affiliates, net of intercompany volumes. Copano Energy 8 •Rich gas (primarily Hunton de-watering play) –Drilling activity remains steady with current commodity pricesand long-term price outlook –2 rigs currently running in the Hunton and 8 rigs in other richgas areas –High BTU gas, processing upgrade and low geologic riskenhance drilling economics, but activity remains subject tomarket conditions –4Q09 volumes are expected to be down vs. 3Q09 due todelayed down-hole repair schedules, shut-in volumes andweather related issues •Lean gas (primarily Woodford Shale and Coalbed methane) –Drilling activity slightly increasing with current commodityprices and long-term price outlook –8 rigs currently running –4Q09 volumes are expected to be slightly down from 3Q09due to normal declines and lag between drilling and production Oklahoma Volume Outlook Copano Energy Oklahoma Rich Gas vs. Lean Gas (1)Full value prior to deduction of Copano’s margin.Excludes value of condensate and crude oil recovered by theproducer at the wellhead. (2)Implied NGL prices are based on a six-year historical regression analysis. (3)Assumes 9 GPM gas with a Btu factor of 1.375 processed at Copano’s cryogenic plant, and field fuel of 6.25%. (4)Assumes unprocessed gas with a Btu factor of 1.0 and field fuel of 6%. 9 Prices as of 1/21/10 Copano Energy 10 South Texas Volume Outlook •Recently connected a third Eagle Ford Shale well, which IP’d at17 MMcf/d •In 4Q09, announced plans for a joint venture with Kinder Morganto provide gathering, transportation and processing services togas producers in the Eagle Ford Shale •4Q09 volumes are expected to be slightly down from 3Q09 •In December 2009, FERC issued an order denying Transcoauthority to abandon its McMullen Lateral pipeline in South Texasby sale to Copano.Copano and Transco will not file for rehearing Copano Energy 11 Texas Fractionation Strategy •Capacity at NGL fractionation facilities along the Texas Gulf Coastremains constrained •Utilizing Houston Central’s fractionation unit and extensive tailgateNGL pipelines, Copano plans to produce purity products by 2Q10 –Copano is expanding its de-ethanization capacity in order to producepurity ethane and propane –Iso-butane and normal butane will be sold as purity products by tank truck Copano Energy 12 North Texas Volume Outlook •9 rigs running in the area withan additional 2-4 rigsanticipated in 1Q10 •Drilling economics are drivenby associated crude oilproduction •Production from this arearequires a full slate ofmidstream services •Based on producer drillingschedule, plant inlet volumesare expected to steadilyincrease in 2010 Copano Energy 13 Rocky Mountains Volume Outlook •Drilling and dewatering will be driven by producer economics andcommodity prices •4Q09 volumes are expected to be flat vs. 3Q09 due to previouslydrilled wells •For Bighorn, 130 previously drilled wells can be connected withminimal capital expenditures –An additional 70 drilled wells can be connected with moderate capitalexpenditures •On Fort Union, during the third and fourth quarters, roughly 150MMcf/d was temporarily shut in by producers due to commodity prices;by mid-October, volumes were back to near pre-shut-in levels Copano Energy 14 Commodity Prices and MarginSensitivities CommodityPrices andMarginSensitivities Distribution Policyand Outlook Capital andLiquidity ThroughputVolume Outlook Copano Energy Oklahoma Commodity Prices 15 Copano Energy 16 Actual Prices: 1/08 - 1/10 Forward Prices as of 1/21/10: 2/10 - 12/13 Oklahoma Natural Gas PriceOutlook Copano Energy 17 Texas Commodity Prices Copano Energy 18 Actual Prices: 1/08 - 1/10 Forward Prices as of 1/21/10: 2/10 - 12/13 South Texas Natural Gas PriceOutlook Copano Energy 19 Actual Prices: 1/08 - 1/10 Forward Prices as of 1/21/10: 2/10 - 12/13 Rocky Mountains Natural Gas PriceOutlook Copano Energy Combined Commodity-Sensitive Segment Marginsand Hedging Settlements •Copano’s hedge portfolio supports cash flow stability based oncombined segment gross margins and cash hedging settlements Copano Energy 21 Commodity-Related MarginSensitivities Note:Please see Appendix for definitions of processing modes and additional details. •Matrix reflects 3Q09 wellhead and plant inlet volumes,adjusted using Copano’s 2009 planning model (1)Consists of Texas and Oklahoma Segment gross margins. Copano Energy 22 Combined Commodity-Sensitive Segment Marginsand Hedging Settlements (1)Does not include non-cash expenses included in Corporate and Other for purposes of calculating Total SegmentGross Margin.See Appendix for reconciliation of Total Segment Gross Margin. Copano Energy 23 Capital and Liquidity Capital andLiquidity Distribution Policyand Outlook CommodityPrices andMarginSensitivities ThroughputVolume Outlook Copano
